Citation Nr: 1139558	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  98-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an extraschedular evaluation for a medial meniscal tear of the right knee, with traumatic arthritis, rated 20 percent disabling prior to February 25, 1999 and 30 percent disabling from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to May 1960.  

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The matter of the appropriate rating for the Veteran's service-connected right knee disability was originally before the Board on appeal from an August 1997 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's rating for his service-connected right knee disability to 20 percent.  In a decision issued in September 2001, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed that decision to the Court.  In September 2003, the Court issued an Order that vacated the Board decision and remanded the matter to the Board for further consideration.  VA appealed this order to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which issued an April 2004 Order vacating the Court's September 2003 Order and remanding the appeal to the Court for further consideration.  In a July 2004 Order, the Court again vacated the Board's September 2001 decision and remanded the appeal to the Board for further consideration.  In March 2008, the Federal Circuit affirmed the Court's July 2004 Order and remanded the appeal for further consideration.

In November 2008, the Board remanded the matter for further development of the evidence.  In August 2010, the Board denied a schedular rating in excess of 20 percent for a medial meniscal tear of the right knee and granted a separate 10 percent schedular rating for painful motion due to traumatic arthritis of the right knee.  This decision also remanded the matter of entitlement to an extraschedular rating for referral to the Director of VA's Compensation and Pension Service.  

A September 2010 rating decision implemented the Board's August 2010 decision and assigned a separate 10 percent schedular rating for arthritis of the right knee, effective February 25, 1999.  As a result, the Veteran has a staged schedular rating of 20 percent prior to February 25, 1999, and a combined 30 percent schedular rating from that date for the right knee disability.  Therefore, the Board must consider whether the Veteran was entitled to an extraschedular rating in excess of 20 percent prior to February 25, 1999 and whether he is entitled to an extraschedular rating in excess of 30 percent from February 25, 1999.  The issue has been characterized accordingly.

On March 2010 VA examination, the Veteran reported that he retired in 2006 in part because his knee prevented him from being able to get on and off his tractor.  The examiner noted that his right knee disability had "caused him to stop working."  Hence, the record reasonably raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Since this issue has not been developed for appellate review, it is referred to the RO for appropriate action. 


FINDING OF FACT

Prior to and from February 25, 1999, the Veteran's disability level and symptomatology of the right knee disability have been contemplated by the applicable schedular criteria and his disability picture has not been shown to be exceptional or unusual. 


CONCLUSION OF LAW

The criteria for the assignment of an extraschedular evaluation for the service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.321(b) (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The matter of the schedular rating for the Veteran's right knee disability was decided by the final August 2010 Board decision.  The question of whether the Veteran received the proper notice required in claims for increase on a schedular basis was addressed in that decision and does not require further discussion here.  Regarding the matter of an extraschedular rating, the Veteran did not receive complete notice regarding entitlement to an extraschedular evaluation prior to the initial rating decision (as it was issued prior to enactment of the VCAA).  However, a January 2009 letter provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter explained that evidence regarding the impact of the condition and symptoms on employment and daily life would be considered.  It also specifically addressed extraschedular evaluations as it stated that "[i]n rare cases, we can assign a disability level other than the levels found in the schedule . . . if your impairment is not adequately covered by the schedule."  The letter explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  An August 2011 Supplemental Statement of the Case (SSOC) readjudicated the matter of entitlement to an extraschedular evaluation after further development was completed and the appellant and his representative had an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

All necessary development and assistance has also been accomplished in this case.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file, and the Veteran does not appear to contend otherwise.  

The RO substantially complied with the Board's August 2010 Remand instructions.  In October 2010, it referred the claim for an extraschedular rating to the Director of Compensation and Pension Service with a statement of the factors that had a bearing on the issue.  The Director issued an advisory opinion in December 2010.  The Board's August 2010 remand also directed the RO to readjudicate the claim based on all of the evidence of record.  This was accomplished by an August 2011 SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that the August 2011 SSOC indicated that the issue was entitlement to a rating in excess of 20 percent for the right knee disability.  However, from February 25, 1999, the Veteran has a combined 30 percent rating for the right knee disability.  The Board concludes that the Veteran is not prejudiced by it proceeding with adjudication of the claim for extraschedular evaluation even though the issue listed for review in the SSOC is not completely correct.  The reasons and bases section of the SSOC considers the matter of entitlement to an extraschedular evaluation and specifically discusses the December 2010 Director of Compensation and Pension Service's decision on the matter.  The SSOC further provides the criteria for an extraschedular evaluation under 38 C.F.R. § 3.321(b) and explains its conclusions pursuant to these criteria.  Therefore, the SSOC adequately considers the matter of entitlement to an extraschedular evaluation.  Notably, the Board's instant review of the Director's and RO's conclusions is based on a de novo review of the evidence.  See 38 U.S.C.A. § 7104(a). 

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Veteran alleges that he is entitled to an extraschedular evaluation for his service-connected right knee disability.  

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far as practicable upon the average impairment of earning capacity.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Although the Board may not assign an evaluation on an extraschedular basis in the first instance, when the question is raised by the record, the Board must decide whether to refer the claim to the Director of VA's Compensation and Pension Service (Director) under 38 C.F.R. § 3.321 for consideration of an extraschedular rating.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In an August 2010 remand the Board referred to the Director the question of whether the Veteran was entitled to an extraschedular rating for the service-connected right knee disability.  To the extent the referral for an extraschedular rating by the Board in its remand was an initial finding, a remand by the Board is a preliminary order and does not constitute a final decision of the Board.  Therefore, the Board's findings in the August 2010 remand are not binding on the matter of entitlement to an extraschedular rating.  38 C.F.R. § 20.1100(b).

In December 2010, after reviewing the Veteran's file, the Director concluded that evidence of record was wholly consistent with the schedular criteria for the service-connected right knee disability, and that the record failed to demonstrate an unusual or exceptional disability picture that rendered the regular rating criteria impractical.  The specific findings of the Director's review will be discussed in detail below.

In August 2011, the RO issued an SSOC and denied an increased rating on an extraschedular basis.

As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extra-schedular rating aspect of [a] claim").  Therefore, since the referral to the Director has been completed and the claim for an extraschedular rating has been denied by the RO, the Board can now review the denial of the extraschedular rating on appeal.  

In Anderson, the Court noted that the Board has "jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun."  Anderson, 22 Vet. App. at 428.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In the Director's December 2010 letter, he noted that the claims file was reviewed and explained that the Veteran currently had a combined 30 percent rating for the right knee disability.  The Director explained that findings on a March 2010 VA examination did not reveal any objective evidence of a right knee disability that would warrant an evaluation in excess of the assigned 30 percent rating.  The Director noted that the Veteran had multiple conditions that were not related to service, including arthritis of the left knee, colon cancer, bilateral plantar fasciitis, lumbago, and depressive disorder, and that these conditions could "impact his ability to perform routine vocational functions."  More specifically, the Director noted that nonservice-connected left knee arthritis and bilateral plantar fasciitis may affect the Veteran's ability to ambulate and perform routine activities.  The Director acknowledged the Veteran's contentions that his right knee condition prevented him from working, but stated that the medical evidence did not provide any significant support for such a statement.  He noted that objective findings on VA examination did not demonstrate that his right knee condition alone prevented him from engaging in work related activities and that he had not had any surgical procedures or hospitalizations as a result of the right knee condition.  The Director concluded by stating that there was "clearly no unusual or exceptional disability pattern that renders application of the regular rating criteria impractical pursuant to 38 C.F.R. § 3.321(b)(1)."

As will be explained below, on further review of the record, the Board finds that the evidentiary record is consistent with the Director's December 2010 conclusions.  


Prior to February 25, 1999

Prior to February 25, 1999, the Veteran's medial meniscal tear of the right knee, with traumatic arthritis was evaluated as 20 percent disabling under hyphenated Diagnostic Code (Code) 5010-5258 of 38 C.F.R. § 4.71a.  

Code 5258 provides a maximum schedular rating of 20 percent where there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71, Code 5258.

Although Code 5258 does not provide a higher schedular rating for the right knee disability, a higher schedular rating is potentially available under other applicable rating criteria.  Specifically, Code 5257 provides a 30 percent rating for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Code 5257.  

The schedular criteria also provide for consideration of whether a separate compensable rating for traumatic arthritis under Code 5010 is warranted based on limitation of motion.  Evaluations are assigned under Code 5010 for traumatic arthritis as they are for degenerative arthritis under Code 5003.  38 C.F.R. § 4.71a, Code 5010.  Under Code 5003, degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. at Code 5003.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Codes 5260 and 5261.  A 10 percent rating is warranted under Code 5260 where leg flexion is limited to 45 degrees and a 20 percent rating is available where leg flexion is limited to 30 degrees.  A 10 percent rating is warranted under Code 5261 where leg extension is limited to 10 degrees and a 20 percent rating is available where extension is limited to 15 degrees.  Separate ratings under Codes 5260 and 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).

In considering the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  These sections essentially enable the award of a higher rating on the basis of functional loss caused by various factors, such as pain, weakness, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  

Prior to February 25, 1999, the Veteran alleged and the evidence showed that symptoms of his right knee disability included locking of the knee with severe pain.  On July 1997 VA examination, he reported experiencing pain when standing and walking up and down stairs.  He reported that he rested his knee in the middle of the day and experienced pain on a daily basis, but the examiner noted that symptoms of the right knee disability did not appear to impede his farming activity.  Physical examination revealed no effusion and no lateral instability.  There was tenderness along the lateral collateral ligament; however, flexion of the right knee was to 135 degrees without pain.  

The rating criteria outlined above are adequate to evaluate the Veteran's disability level and symptomatology of the right knee disability prior to February 25, 1999 as they involved consideration of functional impairment caused by symptoms of locking and pain.  As was explained in the Board's August 2010 decision, the Veteran's disability was not reflected by severe recurrent subluxation or lateral instability.  Additionally, the evidence prior to February 25, 1999 did not show findings warranting a separate rating for traumatic arthritis, even when considering DeLuca factors.  Notably, the Veteran did not appeal the RO's September 2010 decision that assigned an effective date of February 25, 1999 for the separate 10 percent rating for traumatic arthritis of the right knee and the effective date assigned by that rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The medical evidence does not reflect any symptoms of the right knee disability that are not contemplated by the potentially applicable schedular criteria, and the Veteran has not alleged or identified any such symptoms.  

The Board has considered all of the relevant evidence of record, to include the Veteran's statements; however, a preponderance of the evidence is against a finding that the Veteran's right knee disability was manifested by an exceptional or unusual disability picture that rendered impractical the application of the regular schedular standards prior to February 25, 1999.  Therefore, the Board concurs with the Director's finding that an extraschedular evaluation is not warranted for the Veteran's service-connected right knee disability.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for an extraschedular rating in excess of 20 percent prior to February 25, 1999, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

From February 25, 1999

From February 25, 1999, the Veteran's right knee disability has been evaluated as 30 percent disabling based on a rating of 20 percent under Code 5258 combined with a separate 10 percent rating for traumatic arthritis under Code 5010.  

As explained above, 20 percent is the maximum schedular evaluation under Code 5258.  However, a higher schedular rating is available under Code 5257 when there is severe recurrent subluxation or lateral instability.  

As a separate 10 percent rating for traumatic arthritis has been assigned under Code 5010, evaluation for a higher rating for traumatic arthritis is evaluated based on findings of compensable limitation of motion under 38 C.F.R. § 4.71a, Codes 5260 and 5261.  As noted above, a higher 20 percent rating is warranted under Code 5260 where leg flexion is limited to 30 degrees and under Code 5261 where leg extension is limited to 15 degrees.  Separate ratings under these Codes are also possible.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  

From February 25, 1999, the Veteran has alleged and the record shows that he experiences locking of his knees with effusion.  He also has arthritis that results in pain with limitation of motion.  On April 1999 VA examination, right knee range of motion was from 0 degrees extension to 115 degrees of flexion, with complaints of pain.  The Veteran reported having a dull ache in his knee all the time and that it locked up an average of three to four times a week.  He reported that flare-ups stopped all activity.  He was thinking of scaling back his farming operation because his right knee disability made it more difficult for him to get on and off his tractor.  Physical examination revealed a free moving patella with positive tenderness along the medial and lateral joint lines.  There was no redness, warmth or effusion and no lateral or medial instability.  The Veteran had a positive McMurray sign and walked with a steady gait without limping.  He did not ambulate with any assistive devices, use any splints or sleeves, or use a cane.  

On March 2010 VA examination the Veteran explained that flare-ups occurred after standing, walking or squatting, and were alleviated by rest.  He was able to stand for 15 to 30 minutes, but could not walk more than a few yards.  He reported having instability and giving way of the knee.  He had not experienced any episodes of dislocation or subluxation, but had locking episodes several times a week.  He often used a brace.  The Veteran stated that he had retired in 2006 because of his age and because his knee prevented him from being able to get on and off a tractor.  The examiner noted that his right knee disability "caused him to stop working."  Physical examination revealed right knee range of motion from 0 degrees extension to 120 degrees of flexion with objective evidence of pain following repetitive motion.  There was no additional limitation of motion following three repetitions.  There was tenderness along the anteromedial joint line with mild effusion.  Lachmann's sign was normal without slippage and there was no instability noted.  There was pain with patellofemoral compression.  

The rating criteria outlined above are adequate to evaluate the Veteran's disability level and symptomatology of the right knee disability from February 25, 1999 as they involved consideration of locking of the knee, limitation of motion, instability, and functional impairment based on DeLuca factors, such as pain, fatigability, and weakness.  The medical evidence does not reflect any symptoms not contemplated by the schedular criteria, and the Veteran has not alleged or identified any such symptoms.  Therefore, the Veteran's functional impairment from February 25, 1999 is specifically contemplated by the potentially applicable rating criteria and he has been provided with the highest combined schedular rating warranted based on these symptoms.  

The schedular ratings represent the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Factors such as requiring periodic medical attention and effects on employment are clearly contemplated in the Schedule and provided for in the evaluations assigned therein.  

The applicable rating criteria are adequate to evaluate manifestations of the right knee disability from February 25, 1999.  In light of the foregoing, the Board finds that the Veteran's service-connected right knee disability is not manifested by an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  Hence, for the period from February 25, 1999, the Board concurs with the Director's finding that an extraschedular evaluation is not warranted for the Veteran's service-connected right knee disability.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 20 percent prior to February 25, 1999 and 30 percent from February 25, 1999 for a medial meniscal tear of the right knee, with traumatic arthritis on an extraschedular basis is denied.




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


